DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites the limitation “the conveying device” in line 2 which should be recited to --the at least one conveying device-- for proper antecedent basis.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “at least one conveying device” in claim 2 has been interpreted as “a pump”, “a compressor” or “a blower”.
The limitation “a transport means” in claim 15 has been interpreted as “an airplane”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “a valve able to assume two positions” in line 13 which is unclear and renders the claim indefinite. It is unclear how a valve can make assumption since it requires input to perform operation. For examination purposes, the limitation has been interpreted as “a valve able to operate in two positions” or “a valve is operable in two positions”.
Claims 2-16 are rejected by the virtual dependency of claim 1.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Posch (6,523,359) discloses a gas dehumidification device, comprising: 
a first heat exchanger (18) including a first fluid line (the line which associated with water stream 21) and a second fluid line (the line which associated refrigerant stream), wherein the second fluid line (the line which associated refrigerant stream) surrounds the first fluid line (the line which associated with water stream 21) at least in portions (see figure 1); and 

the first heat exchanger (18) being configured to thermally couple a fluid (refrigerant) located in the second fluid line (the line which associated refrigerant stream) of the first heat exchanger (18), 
the second heat exchanger (30) being configured to thermally couple a fluid (refrigerant) located in the second fluid line (the line which associated refrigerant stream) of the second heat exchanger (30), and 
a valve (28) able to assume two positions (the three way valve can operates in two positions; see figures 2-3), in a second of the two positions (see valve position of the valve 28 in figure 2), the fluid (refrigerant) is conducted into the first fluid line (the line which associated with the refrigerant) of the second heat exchanger (30); and 
a controller (66) configured to place the valve (28) selectively into the first or second position (see figures 1-3).
However, Posch fails to disclose the first heat exchanger being configured to thermally couple a fluid located in the second fluid line of the first heat exchanger with a first coolant on an outside surface of the second fluid line of the first heat exchanger, the second heat exchanger being configured to thermally couple a fluid located in the second fluid line of the second heat exchanger with a second coolant on an outside surface of the second fluid line of the second heat exchanger; wherein, in a first of the 
Laufer et al. (2015/0007594) teaches a heat reclaiming refrigeration system (see figures 3 and 7A-7D) comprises a first heat exchanger (1; see figure 3) being configured to thermally couple a fluid (P2) located in the second fluid line (48; see figure 7A-7D) of the first heat exchanger (1) with a first coolant (P1) on an outside surface of the second fluid line (48) of the first heat exchanger (1; see figures 3 and 7A-7D), a second heat exchanger (3B) being configured to thermally couple a fluid (P2) located in the second fluid line (48) of the second heat exchanger (3B) with a second coolant (P1) on an outside surface of the second fluid line (48) of the second heat exchanger (3B; see figures 3 and 7A-7D).
The prior art of record does not disclose or teach a gas dehumidification device as recited in claim 1  in particular, the limitation 
“a valve above to assume two positions, wherein, in a first of the two positions, a fluid which comprises a higher temperature than at least one of the first or second coolant is conducted into the first fluid line of the first heat exchanger” as recited in claim 1, respectively are not disclosed or taught in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763